Citation Nr: 1746716	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy-Parkinson's disease tremor left upper extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy-Parkinson's disease tremor right upper extremity.

3.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1963 to May 1966, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2013 substantive appeal, the Veteran requested a travel board hearing at the RO.  A hearing was scheduled for April 2015.  The Veteran was informed of the hearing in March 2015, but the Veteran did not appear.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's peripheral neuropathy in the non-dominant left upper extremity resulted in moderate impairment, was manifested by mild, intermittent restful hand tremor and mild postural hand tremor, was said to be more severe than the right hand tremor and which caused him to pause while eating. 

2.  For the entire appellate period, the Veteran's peripheral neuropathy in the right upper extremity resulted in mild impairment due to mild postural hand tremor.

3.  For the entire appellate period, the Veteran's Parkinson's disease has caused stooped posture, impaired balance, and slowed movement, which have resulted in moderate impairment to left leg.

4.  For the entire appellate period, the Veteran's Parkinson's disease has caused stooped posture, impaired balance, and slowed movement, which have resulted in moderate impairment to right leg.

5.  Prior to May 6, 2016, the Veteran's Parkinson's disease did not result in residuals not already rated under other diagnostic codes, the combined ratings of which were greater than 30 percent.

6.  Since May 6, 2016, the Veteran's Parkinson's disease has resulted in loss of automatic movements, such as blinking, analogous to a moderate facial tic.

7.  Since May 6, 2016, the Veteran's Parkinson's disease has resulted in urinary frequency requiring use of absorbent materials which must be changed once per day.

8.  Since May 6, 2016, the Veteran's Parkinson's disease has resulted in difficulty swallowing, which is analogous to dysphagia contemplated by the criteria for hiatal hernia, but not one or more listed in the 30 percent criteria or similar symptoms.

9.  Since May 6, 2016, the Veteran's Parkinson's disease has resulted in difficulty speaking, though not any inability to speak, functionally analogous to hoarseness, but not other symptoms indicative of a more severe paralysis of the larynx or vocal cords.


CONCLUSIONS OF LAW

1.  For the entire appeallate period, the criteria for a rating in excess of 30 percent for peripheral neuropathy in the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8513 (2016).

2.  For the entire appellate period, the criteria for a rating in excess of 20 percent for peripheral neuropathy in the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8513.

3.  For the entire appellate period, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy in the lower left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520.
 
4.  For the entire appellate period, the criteria for a 20 percent rating, but no higher, for peripheral neuropathy in the lower right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520.

5.  Prior to May 6, 2016, the criteria for separate ratings for additional non-rated manifestations of Parkinson's disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8004.

6.  Since May 6, 2016, the criteria for a 10 percent rating, but no higher, for loss of automatic movements, such as blinking, analogous to a moderate facial tic due to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8103.

7.  Since May 6, 2016, the criteria for a 20 percent rating, but no higher, for urinary frequency due to Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, Urinary Frequency.

8.  Since May 6, 2016, the criteria for a noncompensable rating, but no higher, for difficulty swallowing due to Parkinson's disease, analogous to dysphagia, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7346.

9.  Since May 6, 2016, the criteria for a 10 percent rating, but no higher, for difficulty speaking due to Parkinson's disease, analogous to chronic laryngitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, DC 6516.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Ratings Generally

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided,  38 C.F.R. § 4.14, however, the ratings under more than one diagnostic code will be assigned when that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

One exception provided for this is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  It is the veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  Indeed, "[t]he critical element is that none of the symptomatology for any one of [the] [] conditions is duplicative or overlapping with the symptomatology of the other [] conditions."  Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009) (citing Esteban, supra).  

Parkinson's

The Veteran's Parkinson's disease is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004.  The DC provides that the minimum rating for multiple sclerosis is 30 percent.  A note following the DC further explains how the ratings are to be applied:

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis rendered; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

In other words, the ratings schedule evaluates Parkinson's based on its residuals.  In accordance with the plain language of the DC, in order to receive the 30 percent minimum rating there must be at least one residual of Parkinson's.  If there is at least one residual, then the DC acts as a ratings floor-regardless of the severity of the residuals, the mere fact that they are present entitles a veteran to at least a 30 percent rating.  If the residuals, as evaluated pursuant to their own respective DCs or as rated by analogy, warrant a rating in excess of 30 percent, then DC 8004 is read in conjunction with 38 C.F.R. §§ 4.14 and 4.25(b), and the veteran is assigned separate ratings that do not overlap in symptoms.

In this case, the record also indicates that the Veteran's peripheral neuropathy in the upper extremities is related to Parkinson's disease.  During the relevant period, the Veteran has been rated under 38 C.F.R. § 4.124a, DC 8513 and assigned a 20 percent rating for the right arm for the entire appellate period and a 30 percent rating for the left arm for the entire appellate period.

The Veteran's balance and posture have been affected by Parkinson's disease, and so the Board will discuss his ratings of peripheral neuropathy of the lower extremities, for which he has been assigned 10 percent ratings under DC 8520 for each leg.  Additional rating criteria will also be discussed below in order to fully capture the nature of the effects of Parkinson's disease.

Upper and Lower Extremity Neuropathy

The Veteran's left arm is rated under DC 8513 for paralysis of all radicular groups, while the right arm is rated under DC 8512 for paralysis of lower radicular groups.  The left arm is the Veteran's non-dominant arm, and so DC 8513 calls for a 20 percent rating for mild incomplete paralysis; a 30 percent rating for moderate incomplete paralysis; a 60 percent rating for severe incomplete paralysis; and an 80 percent rating for complete paralysis.  Similarly, as the Veteran is right hand dominant, DC 8512 calls for a 20 percent rating for mild incomplete paralysis, a 40 percent rating for moderate incomplete paralysis, a 50 percent rating for severe incomplete paralysis, and a 70 percent rating for complete paralysis where all intrinsic muscles of the hand and some or all flexors of the wrist and fingers are paralyzed with substantial loss of use of the hand.

Lower extremity peripheral neuropathy has been rated under DC 8520, for which the Veteran is in receipt of 10 percent ratings for each leg.  

The Veteran is in receipt of 10 percent ratings for radiculopathy in each lower extremity, rated under DC 8520.  DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscle atrophy in either lower extremity; and 80 percent for complete paralysis of the sciatic nerve described as the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

At a February 2011 VA examination, the Veteran reported having tremors in each hand.  The tremor did not affect the feet, head, or voice.  He reported that the tremors had slightly worsened, interfering with his ability to handle utensils and feeding himself.  Tremors occurred occasionally at rest.  The examiner observed that the postural tremor was worse in the left than right, but mild in nature.  There was also a mild, intermittent resting tremor in the left hand.  He would pause activity briefly when having tremors.  Pinprick sensation was diminished in the median distributions and left leg.  Stride and posture were normal.  The tremors were not said to be due to diabetes.

At a May 2012 VA examination, it was reported that the Veteran was right hand dominant.  He had stooped posture, balance impairment, bradykinesia or slowed movement, loss of automatic movements, and speech changes, all of which were mild in nature.  In the right upper extremity a mild tremor was present, and in the left upper extremity a moderate tremor was present.  Mild muscle rigidity or stiffness was also present in each upper extremity.  The legs were said not to be affected.  Mild depression was noted as due to Parkinson's.  Mild sleep disturbance was also present.  In describing the Veteran's condition, it was noted that his tremors had progressed since a previous examination in February 2011.  Specifically, since September 2011, the Veteran had developed many of the cardinal features of Parkinson's disease.  Mental health issues, such as posttraumatic stress disorder (PTSD), were said to pre-date the Parkinson's disease.

In May 2013, the Veteran's resting tremor was worse in the left arm than the right and there was a mild postural tremor that was also worse in the left than right.  There was no observed dysmetria.  The Veteran had a "pill rolling" tremor with ambulation.  However, he had a good pivot turn and normal stride.  He also reported getting pain and burning in the feet after prolonged walking and standing.

A January 2014 VA treatment record noted that the Veteran's tremor is minimal to modest, which the Veteran reported was getting worse.  Gait and mobility was fine.  The Veteran's pain level was reported as 5 on a scale of 0-10.  However, it is unclear to what the pain refers.  He reported a burning pain and pins and needles in his feet that were unchanged since his prior visit.

Most recently the Veteran underwent a VA examination in May 2016.  It was noted that the Veteran had mild stooped posture, mild impaired balance, mild bradykinesia or slowed movement, mild loss of automatic movements, mild speech changes, muscle rigidity or stiffness in each extremity, moderate cognitive impairment, severe sleep disturbance, mild difficulty chewing or swallowing, severe sexual dysfunction, and urinary problems requiring the use of absorbent material with one change of pad per day.

The Board recognizes that the Veteran's ratings for peripheral neuropathy in the upper extremities under DC 8513 were originally assigned because it was thought that such symptoms were associated with service-connected diabetes type II.  However, it has been shown since that such disabilities are related to Parkinson's disease and encompass the Veteran's hand tremors.  

Therefore, the Board finds that a rating higher than 20 percent rating for mild incomplete paralysis of the median nerve in the right arm for the entire appellate period is not warranted.  Though the Veteran's tremors are said to be mild in nature, the Board recognizes that the Veteran's tremors do interfere with activities, such as feeding himself.  In the past, it seems that the Veteran is able to pause and resume activity without the tremors.  The Board also notes that the Veteran's tremors are said to be worse in the left than the right.  He has also reported slight worsening of the tremors over time.  These ratings reflect the mild symptoms that the Veteran has experienced due to his arm tremors during the time periods referenced.  

A rating in excess of 30 percent for left upper extremity peripheral neuropathy is not warranted for the entire appellate period.  The Veteran's 30 percent rating for moderate incomplete paralysis of the left median nerve reflects both that the left hand tremor has generally been worse than the right hand tremor and that the tremor has gotten slightly worse over time.  This worsening, however, has not specifically been attributed to the Veteran's right hand.  In fact, the Veteran's hand tremor was noted as mild as recently as the May 2016 VA examination.

With regard to the legs, the Board finds that 20 percent ratings for the entire appellate period are warranted.  Throughout the appellate period, including the February 2011 VA examination, it was reported that the Veteran had stooped posture, impaired balance, and slowed movement due to Parkinson's.  There was also some decreased sensation in the left leg.  Further, at the May 2016 examination, there was muscle stiffness in all extremities.  For this reason, the Board finds that 20 percent ratings, but no higher, for the entire appellate period in each leg under DC 8520 for moderate incomplete paralysis are warranted.  Higher ratings are not warranted as there are no trophic changes or marked muscle atrophy.  

With regard to these symptoms, the Board has also considered the application of the General Rating Formula for Disabilities of the Spine; however a rating under this formula is not warranted.  There are indications in the record that the Veteran's functional impairment due to stooped posture, impaired balance, and slowed movement are neurological rather than musculoskeletal in nature given the diagnosis of Parkinson's disease.  Further, there is no indication that stooped posture has resulted in ankylosis, limited range of motion, or other symptoms not contemplated by the diagnostic codes already assigned.

Additional Residuals

While the Board is denying high ratings for upper extremity peripheral neuropathy, the Board recognizes that this reflects only one set of symptoms the Veteran has experienced as due to Parkinson's disease.  The Board must examine other rating criteria to fully capture the Veteran's disability picture, to include rating by analogy where possible.  38 C.F.R. § 4.20.

In doing so, the Board notes that the Veteran may have either the 30 percent minimum rating under DC 8004 or separate ratings under diagnostic codes where the combined ratings would be greater than 30 percent.  The Board finds that it is most advantageous to the Veteran to discontinue the 30 percent minimum rating for Parkinson's disease and rate his complications thereof under separate diagnostic codes, as of May 6, 2016.  Prior to this date, the complications of Parkinson's disease not otherwise considered by a diagnostic code under which the Veteran already has been rated were not greater than 30 percent.  Therefore, the Board will continue the DC 8004 rating until this date.  Esteban, supra; see also Amberman, supra.

Specifically, the May 2016 examination notes loss of automatic movements, such as blinking; urinary problems; mild difficulty swallowing; and difficulty speaking.  

With regard to the loss of automatic movements, such as blinking, the Board notes that 38 C.F.R. § 4.124a, DC 8103 provides for a 30 percent rating for a severe tic, a 10 percent rating for a moderate tic, and a noncompensable rating for a mild tic.  The note for the DC directs the Board to consider the frequency, severity, and muscle groups involved with the tic.  Given that the indications of record are that the loss of muscle control is in the face, and the importance of facial muscles to sight and social interactions, the Board will assign a 10 percent rating.

With regard to urinary problems, the May 2016 examination indicates that the Veteran has incontinency requiring one absorbent pad per day.  The rating criteria for voiding dysfunction provide for a 20 percent rating for a dysfunction requiring the wearing of absorbent materials requiring changing two times per day or less.  The Veteran's symptoms for a voiding dysfunction related to Parkinson's disease fit these criteria.  A higher rating is not available as there is no indication that the Veteran changes the absorbent material at least twice daily.  Earlier examinations do not reflect any urinary problems, and a date earlier than the VA examination, May 6, 2016, is not ascertainable.  Therefore, the 20 percent rating, and the other ratings in this section, will only be assigned as of May 6, 2016.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

For difficulty swallowing, the Board notes that the diagnostic code for hiatal hernia, 38 C.F.R. § 4.114, DC 7346 lists dysphagia (difficulty swallowing).  The Board notes that the 10 percent rating requires that two symptoms listed in the 30 percent criteria (which include dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain) be present.  There is only evidence of one symptom, and so the criteria for a 10 percent rating have not been met.  In any event, the onset of the Veteran's difficulty chewing and swallowing seems to be more recent, as earlier examinations do not reflect that any difficulty was experienced.

For difficulty speaking, the Board notes that 38 C.F.R. § 4.97, DC 6516 contemplates hoarseness and provides for 10 percent and 30 percent ratings.  38 C.F.R. § 4.97, DC 6519, the rating code for aphoria, complete organic, contemplates inability to speak above a whisper (rated as 60 percent disabling) or communicate by speech (rated as 100 percent disabling).  The record reflects that the Veteran has only mild difficulty speaking.  Therefore, a rating under DC 6519 which contemplates severe impediments to vocal communication is inappropriate.  However, mild symptoms associated with difficulty speaking, such as hoarseness, as contemplated by DC 6516 seem most appropriate to assign.  A 10 percent rating will be assigned, as there is no indication the Veteran has a thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes in the vocal cords, or similar symptomatology, which is contemplated by the 30 percent rating under DC 6516.

The Veteran also has cognitive impairment and sexual dysfunction, and is in receipt of ratings under 38 C.F.R. § 4.130, DC 9411 and 38 C.F.R. § 4.115b, DCs 7599-7522 (as well as special monthly compensation for loss of use of a creative organ) which contemplate these symptoms.  The Board notes that at the May 2016 VA examination found that the Veteran's sleep disturbance was said to be severe and cognitive impairment was said to be moderate.  These symptoms are both contemplated by his 100 percent rating for PTSD under the General Rating Formula for Mental Disorders, and a higher rating is not possible.

Prior to November 5, 2012, the Veteran was in receipt of a 30 percent rating for PTSD.  The Veteran's sleep disturbance and depression were said to be mild.  The 30 percent rating under the General Rating Formula for Mental Disorders contemplates depressed mood and sleep disturbance that result in occupational and social impairment with decreased work efficiency and inability to perform occupational tasks.

As to sexual dysfunction, a compensable rating is not warranted unless there is penile deformity, of which none has been reported.

The Veteran in some instances has reported experiencing pain.  The Board notes that the ratings assigned under 38 C.F.R. § 4.124a, DCs 8513 and 8520 account for pain in the extremities.

In consideration of the above, the Board finds that the ratings assigned for Parkinson's fully contemplate the Veteran's disability picture.  As such, no referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); see also Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (Vet. App. March 17, 2017).

In sum, the Veteran's ratings under DC 8513 for peripheral neuropathy in the upper extremities remain the same as does the Veteran's minimum 30 percent rating under DC 8004 prior to May 6, 2016.  As of May 6, 2016, the Veteran's minimum rating is being discontinued.  The following ratings will be effective as of that date: a 10 percent rating for a tic under DC 8103, a 20 percent rating for urinary frequency, a noncompensable rating for difficulty swallowing under DC 7346, and a 10 percent rating for difficulty speaking under DC 6516.  In addition, the Veteran's ratings for peripheral neuropathy in the lower extremities under DC 8520 are being increased to 20 percent for the entire appeal period.  




ORDER

For the entire appellate period, a rating in excess of 30 percent for peripheral neuropathy in the left upper extremity is denied. 

For the entire appellate period, a rating in excess of 20 percent for peripheral neuropathy in the right upper extremity is denied.

For the entire appellate period, a rating of 20 percent, but no higher, for peripheral neuropathy in the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the entire appellate period, a rating of 20 percent, but no higher, for peripheral neuropathy in the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to May 6, 2016, a rating in excess of 30 percent for Parkinson's disease is denied.

As of May 6, 2016, the 30 percent minimum rating for Parkinson's disease is discontinued.

Since May 6, 2016, a rating of 10 percent for a moderate facial tic related to Parkinson's disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since May 6, 2016, a rating of 20 percent for urinary frequency is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since May 6, 2016, a noncompensable rating for hiatal hernia as a result of difficulty swallowing due to Parkinson's disease is granted.

Since May 6, 2016, a 10 percent rating for difficult speaking analogously rated as hoarseness due to chronic laryngitis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


